497 So. 2d 917 (1986)
COASTAL STATES MORTGAGE CORPORATION, Appellant,
v.
COMMONWEALTH SAVINGS & LOAN ASSOCIATION OF FLORIDA, Appellee.
No. 86-1952.
District Court of Appeal of Florida, Third District.
November 12, 1986.
Robbins & Reynolds and Marc J. Reynolds, Coral Gables, for appellant.
Stroock & Stroock & Lavan and David C. Pollack and Barry J. Warsch, Miami, for appellee.
Before SCHWARTZ, C.J., and HENDRY and DANIEL S. PEARSON, JJ.
PER CURIAM.
It appears that, had it not been for the excusable neglect of appellant's counsel, appellant would have timely filed in opposition to the appellee's motion for summary judgment more than ample evidence to indisputably raise a genuine issue of fact as to whether the appellee, as it alleged, had fully performed its agreement with appellant. Therefore, we hold that the trial court abused its discretion in denying the appellant's motion for rehearing and to vacate the summary judgment entered in favor of the appellee, such motion having been made immediately upon the discovery of counsel's mistake and on the day following the summary judgment hearing and entry of judgment.
Reversed and remanded for further proceedings.